Scott, J.: The judgment in this case was entered in vacation. It is in the power of the court any time within six months to change the judgment. We are of opinion the motion ought to be allowed. Under the statute there can be no costs adjudged against the trustees of schools where they prosecute in their official capacity. There is nothing in this case to show but what they have prosecuted in good faith. There could, therefore, be no reason for adjudging costs against them personally, if such a thing was even authorized by the statute-. But they prosecuted here iu their official capacity, and under the statute they are not liable for costs. The judgment as there inadvertently entered against them will be set aside, and a remanding order may go, with our opinion, without costs. Motion allowed.